Citation Nr: 0417711	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  95-35 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for patellar tendonitis of the left knee.

2.  Entitlement to an initial evaluation in excess of 
10 percent for cervicodorsolumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1992 to April 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO granted 
service connection for left knee patellar tendinitis and 
cervicodorsolumbosacral strain and assigned each a 10 percent 
evaluation, effective May 1, 1993.  The veteran has appealed 
the evaluations assigned.

In February 1998,  the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In May 1998, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets that a remand is necessary in this case.  
Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

In an April 2002 letter, the RO stated that it would inform 
the veteran of the "evidence necessary to establish 
entitlement to the benefit you want and what information or 
evidence we will get for you."  However, the letter did not 
subsequently inform the veteran of the evidence necessary to 
substantiate his claims for increased evaluations for 
patellar tendonitis of the left knee and 
cervicodorsolumbosacral strain.  Thus, the veteran has not 
been provided with sufficient notification, as required by 
the VCAA, of the evidence necessary to substantiate his 
claims for increased evaluations for patellar tendonitis of 
the left knee and cervicodorsolumbosacral strain and, in the 
same notice, been provided with which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf in 
connection with his claims for increased evaluations.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the veteran has not been 
requested to provide any evidence in his possession that 
pertains to these claims.  See 38 C.F.R. § 3.159(b)(1).  
Therefore, the Board finds that the veteran must be provided 
with the above notices as to his claims.

In the May 1998 remand, the Board noted that an August 1994 
VA examination report showed that the veteran had been 
hospitalized at the VA Medical Center in San Juan, Puerto 
Rico, from May 1994 to June 1994, for suspected cervical cord 
compression versus conversion reaction and noted that such 
records were not part of the record.  The Board requested 
that those records be obtained and associated with the claims 
file.  The record shows that in April 2002, the RO requested 
the hospitalization records.  When VA records were received, 
they were only x-rays of the veteran's left knee and spine.  
There is no explanation in the record as to why the 1994 
hospitalization records have not been associated with the 
claims file.  Thus, another request must be made to obtain 
these records, and if they cannot be obtained, an explanation 
as it their unavailability must be provided.

Furthermore, the veteran's service-connected 
cervicodorsolumbosacral strain is evaluated as one disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
contemplates lumbosacral strain and not a cervical strain.  
The Board finds that the symptomatology associated with the 
veteran's cervical spine should be rated separately from that 
associated with the dorsolumbosacral spine.  The Board notes 
that the criteria for evaluating spine disorders has changed 
during the appeal period.  The veteran's claim for an 
increased evaluation for the service-connected 
cervicodorsolumbosacral spine should be considered under the 
amended criteria.

Finally, in the June 2002 VA "neurological disorders" 
examination report, the examiner stated the veteran "has 
neurological follow-up with an outside community neurologist 
in Arecibo, Puerto Rico."  The Board finds that such records 
should be obtained and associated with the claims file, as 
they are possibly relevant to the veteran's appeal.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claims for evaluations 
in excess of 10 percent for patellar 
tendonitis of the left knee and 
cervicodorsolumbosacral strain and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the veteran should be informed to provide 
any evidence in his possession that 
pertains to the claims.

2.  Contact the veteran and ask him to 
provide the name and address of any 
medical provider who has treated or is 
treating him for his left knee and back, 
including the name and address of the 
neurologist with whom he had a 
neurological work-up in Arecibo, Puerto 
Rico.  Obtain those records and associate 
them with the claims file.

3.  Obtain copies of VA hospitalization 
records from May 1994 to June 1994 from 
the VA medical facility in San Juan, 
Puerto Rico.  If these records cannot be 
obtained, an explanation as it their 
unavailability must be provided.

4.  Readjudicate the claims for increased 
evaluations, to include evaluating the 
veteran's service-connected 
cervicodorsolumbosacral strain as 
disabilities of the cervical spine and of 
the thoracolumbar spine, under both the 
former and the new rating criteria.

5.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


